Case 21-00086-JMM         Doc 25    Filed 06/21/21 Entered 06/21/21 14:39:31            Desc Main
                                   Document      Page 1 of 3


Timothy R. Kurtz, ISB No. 8774
CHAPTER 7 BANKRUPTCY TRUSTEE
P.O. Box 956
Boise, ID 83701
Telephone (208) 287-8125
Facsimile (208) 287-8130


                          UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF IDAHO

In Re:
                                                     Case No. 21-00086-JMM
Mitchell, Angelina Audrey                            Chapter 7

                       Debtors.


              MOTION TO EXTEND TIME TO OBJECT TO EXEMPTIONS

         Chapter 7 Trustee, Timothy R. Kurtz (“Trustee”) hereby moves this Court, pursuant to

Federal Rule of Bankruptcy Procedure 4003(b) for additional time to object to the exemptions filed

by Debtor Angelina Audrey Mitchell (“Debtor”). Trustee respectfully represents the following in

support of this motion:

         1.     On February 18, 2021, Angelina Audrey Mitchell (the “Debtor”) filed her Chapter

7 bankruptcy case. Dkt. No. 1.

         2.     Trustee was appointed to administer the assets of Debtor’s bankruptcy estate.

         3.     Debtor appeared at the second § 341(a) meeting on April 22, 2021. The meeting

was concluded on that date.

         4.     Debtor amended her schedules on May 25, 2021. Dkt. No. 21. The deadline for

objecting to Debtor’s exemptions was therefore extended to June 24, 2021.

         5.     Trustee has been investigating the financial affairs of Debtor and has determined

that additional investigation and analysis is needed with respect to the homestead declaration filed

by Debtor prepetition, and as amended, among other issues related to Debtor’s claimed

exemptions.

MOTION TO EXTEND TIME TO OBJECT TO EXEMPTIONS - 1
Case 21-00086-JMM        Doc 25       Filed 06/21/21 Entered 06/21/21 14:39:31        Desc Main
                                     Document      Page 2 of 3


       6.     Pursuant to Federal rule of Civil Procedure 4003(b), trustee submits that adequate

cause is present in this case to extend the deadline to object to Debtor’s exemptions thirty (30)

days from the date of this Motion.

       WHEREFORE, Trustee respectfully requests that the Court enter an order extending the

deadline to file an objection to Debtor’s claimed exemptions to and including July 21, 2021.




Date: June 21, 2021                          /s/ Timothy R. Kurtz
                                             Chapter 7 Trustee




MOTION TO EXTEND TIME TO OBJECT TO EXEMPTIONS - 2
Case 21-00086-JMM           Doc 25    Filed 06/21/21 Entered 06/21/21 14:39:31           Desc Main
                                     Document      Page 3 of 3


                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 21, 2021, I electronically filed the foregoing Motion to
Reopen with the Clerk of the Court using the CM/ECF system which sent a Notice of Electronic
Filing to the individuals so noted below. I further certify that, on the same date, I have mailed by
United States Postal Service the foregoing document to the following non-EM/ECF Registered
Participant(s) either listed below or on an attached list.

*Electronic Notification:

 U.S. TRUSTEE
 ECF: ustp.region18.bs.ecf@usdoj.gov

JON R. WILSON
4614 Emerald St
Boise, ID 83706
Served by U.S. MAIL

Angelina Audrey Mitchell
2462 N Locust Grove Rd
Meridian, ID 83646

                                                      /s/ Timothy R. Kurtz
                                                      Chapter 7 Bankruptcy Trustee
                                                      Date: June 21, 2021




MOTION TO EXTEND TIME TO OBJECT TO EXEMPTIONS - 3
